Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comments
	In an effort to clearly define the instant invention, the examiner would suggest in claim 1, line 7, that the “the blackened area does partially or not overlaps the roughened area” be deleted and replaced with “the blackened area partially overlaps or does not overlap the roughened area on the surface of the abutting portion”. 

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see page 4, filed February 21st, 2022 with respect to the rejection(s) of claim(s) 1 under Chang (US 2017/0176649) in view of Chao (US 2005/0264895) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teramoto (US 2017/0276839).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto (US 2017/0276839).

    PNG
    media_image1.png
    503
    591
    media_image1.png
    Greyscale

Regarding claim 1, Teramoto discloses an optical lens (Fig. 1A, 1), comprising: an optical portion (2b) located at a central position (12) and configured for optical imaging (as shown in Fig. 1A); and 
an abutting portion surrounding the optical portion (3) and configured to abut against other optical components ([0001], “resent invention also relates to an optical system using such an optical member”, examiner interprets this to mean it is used in conjunction with other optical components), 
wherein a surface of the abutting portion is provided with a roughened area (4) and a blackened area (6), the blackened area does partially or not overlaps the roughened area (5, as shown in Fig. 1A, 4 partially overlaps 6).
Regarding claim 3, Teramoto further discloses wherein the abutting portion comprises a connecting portion (5) connected to the optical portion (2b) and an engaging portion (3) extending from the connecting portion in a direction facing away from an optical axis (as shown in Fig. 1A, 3 extends from 5) and configured to be engaged with the other optical components ([0001], “resent invention also relates to an optical system using such an optical member”, examiner interprets this to mean it is used in conjunction with other optical components), the roughened area is disposed on a surface of the connecting portion facing towards an object side (as shown in Fig. 1A, 4 is disposed in area 5 facing an object side), and the blackened area is disposed on a surface of the engaging portion facing towards the object side (as shown in Fig. 1A, 6 is disposed in area 3 facing an object side).
Regarding claim 8, Teramoto further discloses wherein the blackened area is one of a coated blackened area, a sprayed blackened area, and an adhesive-dispensed blackened area .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2017/0276839) in view of Ochi (US 2018/0341046).

    PNG
    media_image2.png
    382
    536
    media_image2.png
    Greyscale

	Regarding claim 5, Teramoto as is set forth in claim 1 rejection above and Teramoto further discloses wherein the abutting portion comprises an object side surface close to an object side (side comprising 2b), an image side surface close to an image side (side comprising 
	Teramoto does not specifically disclose the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface.
	However Ochi, in the same field of endeavor, teaches a roughened area (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)) is disposed on the object side surface and the connecting surface ([0033], “edge surfaces a, b, d and e … optically non-effective surfaces … have some irregularities (roughness, graininess) rather than being flat and smooth”), and the blackened area covers a part of the roughened area on the connecting surface (Fig. 1, 2, [0045], “light-shielding coating film 2 … one or more black pigments … are used”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Teramoto with that the roughened area is disposed on the object side surface and the connecting surface, and the blackened area covers a part of the roughened area on the connecting surface as taught by Ochi, for the purpose of increasing the performance of the optical lens by decreasing the amount of stray light in the lens module. 

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Teramoto (US 2017/0276839) in view of Chang (US 2017/0176649).
Regarding claim 6, Teramoto further discloses wherein the abutting portion comprises a connecting portion (5) connected to the optical portion (2b), and an engaging portion (3) extending from the connecting portion in a direction facing away from an optical axis (as shown in Fig. 1A, 3 extends from 5) and configured to be engaged with the other optical components ([0001], “resent invention also relates to an optical system using such an optical member”, examiner interprets this to mean it is used in conjunction with other optical components), the connecting portion comprises an object side surface close to an object side (side comprising 2b) and an image side surface close to an image side (side comprising 2a)
Teramoto does not specifically disclose the roughened area is disposed on the object side surface and the image side surface, and the blackened area covers the roughened area.
However Chang, in the same filed of endeavor, teaches a roughened area ([0040], “rough surface 133”) is disposed on the object side surface (131) and the image side surface ([0032], “rough surface 134”), and the blackened area covers the roughened area ([0040], “rough surface 133 coated with the light absorbing coating 161”) [0030], “rough surface 134 coated with the light absorbing coating 162”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Teramoto with the roughened area is disposed on the object side surface and the image side surface, and the blackened area covers the roughened area as taught by Chang, for the purpose of preventing light reflections.  
Regarding claim 7, Teramoto teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein the object side surface is recessed towards the image side surface to form a first groove, the image side surface is recessed towards the object side 
However Chang, in the same field of endeavor, teaches wherein an object side surface is recessed towards the image side surface to form a first groove ([0040], “annular groove structure 135”), an image side surface is recessed towards the object side surface to form a second groove ([0030], “annular groove structure 136”), and a roughened area is disposed on surfaces of the first groove and the second groove (as shown in Fig. 1B, 161 disposed on 135 and 162 disposed on 136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optical lens of Teramoto with the wherein an object side surface is recessed towards the image side surface to form a first groove, an image side surface is recessed towards the object side surface to form a second groove, and a roughened area is disposed on surfaces of the first groove and the second groove as taught by Chang, for the purpose of preventing light reflections.  
Regarding claim 9, Teramoto teaches as is set forth in claim 1 rejection above but does not specifically disclose a lens module, comprising: a lens barrel; and the optical lens received in the lens barrel.
However Chang, in the same field of endeavor, teaches a lens module (1000), comprising: a lens barrel ([0027], “imaging lens module 1000 including … a barrel”); and the optical lens received in the lens barrel ([0027], “imaging lens module 1000 including the plastic lens element 100 can be disposed in a barrel”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872
22 March 2022       
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872